



Amendment to the
Retirement Plan for Employees of AllianceBernstein L.P.


WHEREAS, AllianceBernstein L.P. (the “Company”) maintains the Retirement Plan
for Employees of AllianceBernstein L.P. (the “Plan”); and


WHEREAS, pursuant to subsection 13.01 of the Plan, the Company has the authority
to amend the Plan by action of its Board of Directors or a Committee thereof
designated by such Board; and


WHEREAS, the Company desires to amend the Plan to include changes requested by
the Internal Revenue Service (“IRS”) in connection with the Company’s request
for a favorable determination letter from the IRS.


NOW, THEREFORE, Section 10.05 of the Plan is hereby amended, effective January
1, 2008, to provide in its entirety as follows:


10.05     Benefit Restrictions Under Code subsection 436:
(a)    Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in subsection (a)(2) below) but
is not less than 60 percent, then the limitations set forth in this subsection
(a) apply.
(1)     50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A participant or beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:
(i) 50 percent of the present value of the benefit payable in the optional form
of benefit that includes the prohibited payment; or
(ii) 100 percent of the PBGC maximum benefit guarantee amount (as defined in §
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).
The limitation set forth in this subsection (a)(1) does not apply to any payment
of a benefit which under § 411(a)(11) of the Code may be immediately distributed
without the consent of the participant. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available to a
participant or


1





--------------------------------------------------------------------------------





beneficiary as of the annuity starting date because of the application of the
requirements of this subsection (a)(1), the participant or beneficiary is
permitted to elect to bifurcate the benefit into unrestricted and restricted
portions (as described in § 1.436-1(d)(3)(iii)(D) of the Treasury Regulations).
The participant or beneficiary may also elect any other optional form of benefit
otherwise available under the Plan at that annuity starting date that would
satisfy the 50 percent/PBGC maximum benefit guarantee amount limitation
described in this subsection (a)(1), or may elect to defer the benefit in
accordance with any general right to defer commencement of benefits under the
Plan.
(2)     Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
shall take effect in a Plan Year if the adjusted funding target attainment
percentage for the Plan Year is:
(i) Less than 80 percent; or
(ii) 80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.
The limitation set forth in this subsection (a)(2) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of participants
covered by the amendment.
(b)    Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent (or would be less than 60 percent to the extent
described in subsection (b)(2) below), then the limitations in this subsection
(b) apply.
(1)     Single Sums, Other Accelerated Forms of Distribution, and Other
Prohibited Payments Not Permitted. A participant or beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
on or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this subsection (b)(1) does not apply to any payment
of a


2





--------------------------------------------------------------------------------





benefit which under § 411(a)(11) of the Code may be immediately distributed
without the consent of the participant.
(2)     Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:
(i) Less than 60 percent; or
(ii) 60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.
(3)     Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as
of the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this subsection (b)(3), then the Plan
is not permitted to be amended in a manner that would increase the liabilities
of the Plan by reason of an increase in benefits or establishment of new
benefits.
(c)    Limitations Applicable If the Plan Sponsor Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a participant or beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which the Plan sponsor is
a debtor in a case under title 11, United States Code, or similar Federal or
State law, except for payments made within a Plan Year with an annuity starting
date that occurs on or after the date on which the Plan’s enrolled actuary
certifies that the Plan’s adjusted funding target attainment percentage for that
Plan Year is not less than 100 percent. In addition, during such period in which
the Plan sponsor is a debtor, the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment, except for payments that
occur on a date within a Plan Year that is on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s adjusted funding target
attainment percentage for that Plan Year is not less than 100 percent. The
limitation set forth in this subsection (c) does not apply to any payment of a
benefit which under § 411(a)(11) of the Code may be immediately distributed
without the consent of the participant.
(d)    Provisions Applicable After Limitations Cease to Apply.
(1)     Resumption of Prohibited Payments. If a limitation on prohibited
payments under subsection (a)(1)), subsection (b)(1), or subsection (c) applied
to the Plan as of a section 436 measurement date, but that limit no longer
applies to


3





--------------------------------------------------------------------------------





the Plan as of a later section 436 measurement date, then that limitation does
not apply to benefits with annuity starting dates that are on or after that
later section 436 measurement date.
(2)     Resumption of Benefit Accruals. If a limitation on benefit accruals
under subsection (b)(3) applied to the Plan as of a section 436 measurement
date, but that limitation no longer applies to the Plan as of a later section
436 measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor regulation 29 CFR § 2530.204-2(c) and (d).
(3)    Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of subsection
(b)(2), but is permitted to be paid later in the same Plan Year (as a result of
additional contributions or pursuant to the enrolled actuary’s certification of
the adjusted funding target attainment percentage for the Plan Year that meets
the requirements of § 1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then
that unpredictable contingent event benefit shall be paid, retroactive to the
period that benefit would have been payable under the terms of the Plan
(determined without regard to subsection (b)(2). If the unpredictable contingent
event benefit does not become payable during the Plan Year in accordance with
the preceding sentence, then the Plan is treated as if it does not provide for
that benefit.
(4)    Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of subsection (a)(2) or subsection (b)(3), but is permitted to take
effect later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of §
1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.
(e)     Special Rules.
(1)     Rules of Operation for Periods Prior to and After Certification of
Plan’s Adjusted Funding Target Attainment Percentage.


4





--------------------------------------------------------------------------------





(i) In General. Section 436(h) of the Code and § 1.436-1(h) of the Treasury
Regulations set forth a series of presumptions that apply (A) before the Plan’s
enrolled actuary issues a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year and (B) if the Plan’s enrolled actuary
does not issue a certification of the Plan’s adjusted funding target attainment
percentage for the Plan Year before the first day of the 10th month of the Plan
Year (or if the Plan’s enrolled actuary issues a range certification for the
Plan Year pursuant to § 1.436-1(h)(4)(ii) of the Treasury Regulations but does
not issue a certification of the specific adjusted funding target attainment
percentage for the Plan by the last day of the Plan Year). For any period during
which a presumption under § 436(h) of the Code and § 1.436-1(h) of the Treasury
Regulations applies to the Plan, the limitations under subsections (a) through
(c) are applied to the Plan as if the adjusted funding target attainment
percentage for the Plan Year were the presumed adjusted funding target
attainment percentage determined under the rules of § 436(h) of the Code and §
1.436-1(h)(1), (2), or (3) of the Treasury Regulations. These presumptions are
set forth in subsection (e)(1)(ii) though (iv).
(ii)     Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under subsection (a), (b), or (c) applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subsection (e)(1)(iii) or
subsection (e)(1)(iv) applies to the Plan: (A) The adjusted funding target
attainment percentage of the Plan for the current Plan Year is presumed to be
the adjusted funding target attainment percentage in effect on the last day of
the preceding Plan Year; and (B) The first day of the current Plan Year is a
section 436 measurement date.
(iii) Presumption of Underfunding Beginning First Day of 4th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 4th
month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in § 1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on the
first day of the 4th month of the current Plan Year and continuing until the
Plan’s enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date subsection (e)(1)(iv) applies to the Plan: (A) The adjusted funding
target attainment percentage of the Plan for the current Plan Year is presumed
to be the Plan’s adjusted funding target attainment percentage for the preceding
Plan Year reduced by 10 percentage points; and (B) The first day of the 4th
month of the current Plan Year is a section 436 measurement date.


5





--------------------------------------------------------------------------------





(iv) Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to § 1.436-1(h)(4)(ii) of the Treasury
Regulations but has not issued a certification of the specific adjusted funding
target attainment percentage for the Plan by the last day of the Plan Year),
then, commencing on the first day of the 10th month of the current Plan Year and
continuing through the end of the Plan Year: (A) The adjusted funding target
attainment percentage of the Plan for the current Plan Year is presumed to be
less than 60 percent; and (B) The first day of the 10th month of the current
Plan Year is a section 436 measurement date.
(2)     New Plans, Plan Termination, Certain Frozen Plans, and Other Special
Rules.
(i) First 5 Plan Years. The limitations in subsection (a)(2), subsection (b)(2),
and subsection (b)(3) do not apply to a new Plan for the first 5 Plan Years of
the Plan, determined under the rules of § 436(i) of the Code and §
1.436-1(a)(3)(i) of the Treasury Regulations.
(ii) Plan Termination. The limitations on prohibited payments in subsection
(a)(1), subsection (b)(1), and subsection (c) do not apply to prohibited
payments that are made to carry out the termination of the Plan in accordance
with applicable law. Any other limitations under this section of the Plan do not
cease to apply as a result of termination of the Plan.
(iii) Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Sections (a)(1),
(b)(1), and (c) do not apply for a Plan Year if the terms of the Plan, as in
effect for the period beginning on September 1, 2005, and continuing through the
end of the Plan Year, provide for no benefit accruals with respect to any
participants. This subsection (e)(2)(iii) shall cease to apply as of the date
any benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.
(iv) Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under subsection (e)(1) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under subsection (a)(2)
and subsection (b)(2) shall be based on the inclusive presumed adjusted funding
target attainment percentage for the Plan, calculated in accordance with the
rules of § 1.436-1(g)(2)(iii) of the Treasury Regulations.




6





--------------------------------------------------------------------------------





(3) Special Rules Under PRA 2010.
(i) Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under subsection (a)(1) or (b)(1) apply to payments
under a social security leveling option, within the meaning of § 436(j)(3)(C)(i)
of the Code, the adjusted funding target attainment percentage for a Plan Year
shall be determined in accordance with the “Special Rule for Certain Years”
under § 436(j)(3) of the Code and any Treasury Regulations or other published
guidance thereunder issued by the Internal Revenue Service.
(ii) Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under subsection (b)(3) applies to the Plan, the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under § 436(j)(3) of the
Code (except as provided under section 203(b) of the Preservation of Access to
Care for Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).
(4) Interpretation of Provisions. The limitations imposed by this Section 10.05
of the Plan shall be interpreted and administered in accordance with § 436 of
the Code and § 1.436-1 of the Treasury Regulations.
(f)    Definitions. The definitions in the following Treasury Regulations apply
for purposes of this Section 10.05: § 1.436-1(j)(1) defining adjusted funding
target attainment percentage; § 1.436-1(j)(2) defining annuity starting date; §
1.436-1(j)(6) defining prohibited payment; § 1.436-1(j)(8) defining section 436
measurement date; and § 1.436-1(j)(9) defining an unpredictable contingent event
and an unpredictable contingent event benefit.
IN WITNESS WHEREOF, the undersigned who is duly authorized has executed this
amendment on this 16th day of May, 2017.




ALLIANCEBERNSTEIN L.P.




By:     /s/ John C. Weisenseel    




Title: Chief Financial Officer    








7



